Citation Nr: 9909542	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  96-26 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to March 
1946.  He died in January 1996, and the appellant is his 
widow.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1996 RO decision which denied service connection 
for the cause of the veteran's death.  In a May 1998 
decision, the Board denied the claim.

The appellant then appealed to the United States Court of 
Veterans Appeals (which has recently been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In an 
October 1998 joint motion to the Court, the parties (the 
appellant and the VA Secretary) asked the Court to vacate the 
May 1998 Board decision and remand the case for further 
action; an October 1998 Court order granted the joint motion.  
The case was subsequently returned to the Board, and in March 
1999 the appellant's representative submitted additional 
written argument.


REMAND

The October 1998 joint motion and Court order require 
readjudication of the claim for service connection for the 
cause of the veteran's death.  In the judgment of the Board, 
prior to such readjudication, additional evidence should be 
developed.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998).

The veteran was service connected for a left below-knee 
amputation (BKA), for which he had a prosthesis, and this was 
rated 40 percent disabling.  Other service-connected 
conditions included residuals of a gunshot wound of the right 
leg, rated 20 percent, arthritis of the right knee, rated 10 
percent, and arthritis of the right ankle, rated 10 percent.  
The death certificate recites that the cause of the veteran's 
death in January 1996 was Parkinson's disease.  Records on 
file show that in the months and years prior to death the 
veteran had a number of severe non-service-connected 
conditions such as Parkinson's disease and residuals of a 
cerebrovascular accident (CVA).

The appellant argues that the established service-connected 
conditions (left BKA, etc.) contributed to the veteran's 
death by accelerating the death process.  It is also argued 
that the reported primary cause of death, Parkinson's 
disease, should be deemed service-connected on a secondary 
basis from the standpoint that it was aggravated by the 
established service-connected conditions.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  In 
support of her claim, the appellant has submitted a March 
1996 statement by Dr. John Tuckman (a VA doctor who signed 
the death certificate and who treated the veteran during his 
final hospitalization), a January 1997 statement by Dr. Elio 
J. Ippolito, and an April 1997 statement by Dr. Jeffrey 
Escher.  The file also contains a December 1996 opinion by a 
VA doctor, Dr. Price.

In the judgment of the Board, the RO should obtain more 
detailed records concerning the veteran's health in the 
period prior to his death, including complete records of an 
admission to Phelps Memorial Hospital from September 22, 1995 
to November 7, 1995, complete records of the terminal 
admission to the Bronx VA Medical Center (VAMC) from November 
7, 1995 to January 3, 1996, and any additional treatment 
records from doctors who have offered opinions in this case.  
A VA medical opinion concerning the cause of the veteran's 
death should also be obtained.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain complete medical 
records (admission history and physical, 
all progress notes, consultation reports, 
discharge summary, etc.) of the veteran's 
admission to Phelps Memorial Hospital 
from September 22, 1995 to November 7, 
1995.

2.  The RO should obtain the veteran's 
medical records folder(s) from the Bronx 
VAMC, including complete medical records 
of the terminal admission (under the care 
of Dr. Tuckman) from November 7, 1995 to 
January 3, 1996.

3.  The RO should obtain all of the 
veteran's treatment records from Drs. 
Ippolito and Escher.

4.  After the above records are obtained 
and associated with the claims folder, 
the file should be referred  to a VA 
neurologist who should review all records 
and provide a medical opinion on the 
cause of the veteran's death.  The doctor 
should identify the immediate and 
underlying causes of death, and explain 
their etiology.  The doctor should opine 
as to whether or not the established 
service-connected conditions (left BKA, 
etc.) substantially or materially 
contributed to death, and the basis for 
such opinion should be explained.  The 
doctor should also opine as to whether 
the established service-connected 
conditions permanently aggravated the 
veteran's Parkinson's disease in the time 
before his death; any increment of 
disability from Parkinson's disease, 
found to be attributable to the 
established service-connected conditions, 
should be quantified (the level of 
Parkinson's disease prior to and after 
the aggravation should be described).

5.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the veteran's death.  This 
should include consideration of whether 
Parkinson's disease should be deemed a 
service-connected disability on a 
secondary basis under 38 C.F.R. 
§ 3.310(a) and Allen, supra.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond, before the case is returned 
to the Board.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


S



- 5 -


